STONE, J.
“ Evidence maybe received of a considera-tion not mentioned in a deed, provided it be not inconsistent with the consideration expressed in it.” — 1 Greenl. Ev. 285, 304; Jeffrey v. Walton, 1 Stark. Rep. 267.— The proof in 'this case did not change the nature or legal effect of the writing: .it only established an additional consideration, not mentioned, in tlie deed, but yet not inconsistent with it. It was properly admitted. — Dixon v. Barclay, 22 Ala. 370 ; Eckles & Brown v. Carter, 26 Ala. 563 ; Hair v. Little, 28 Ala. 236.
Judgment affirmed.